DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The present application is being examined under the claims filed on 12/10/2020.
Claims 26-36 are new.
Claims 1, 2, 4, 10, 14, 15, and 23-25 are amended.
Claims 3, 5-9, 11-13, and 16-22 are canceled.
Claims 1, 2, 4, 10, 14, 15, and 23-36 are allowed. These claims are renumbered 1-20 on allowance.

Drawings
The Drawings filed on 01/13/2016 are acceptable for examination purposes.

Specification
The Specification filed on 01/13/2016 is acceptable for examination purposes.

Response to Arguments
In reference to Rejections under 35 USC § 101
Applicant’s arguments, see pg. 8 and pg. 9, filed 12/10/2020, with respect to Rejections under 35 USC § 101 have been fully considered and are persuasive. The Rejections under 35 USC § 101 has been withdrawn in view of amendments. 

In reference to Rejections under 35 USC § 112(b)
Applicant’s arguments, see pg. 9, filed 12/10/2020, with respect to Rejections under 35 USC § 112(b) have been fully considered and are persuasive. The Rejections under 35 USC § 112(b) has been withdrawn in view of amendments. 

In reference to Rejections under 35 USC § 103
Applicant’s arguments, see pgs. 9-13, filed 12/10/2020, with respect to Rejections under 35 USC § 103 have been fully considered and are persuasive. The Rejections under 35 USC § 103 has been withdrawn in view of amendments. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific selection of the generated secondary graphs based on similarity “generating, by the computer system, a plurality of secondary graphs that are based on the primary graph, wherein a particular secondary graph, of the plurality of secondary graphs, is associated with a particular classification type and includes a second plurality of edges connecting a second plurality of nodes”, “sending, by the computer system, information indicative of the plurality of secondary graphs to a client device to graphically depict the plurality of secondary graphs via a graphical user interface on the client device”, and “receiving, by the computer system from the client device, a selection of the particular secondary graph via the graphical user interface, wherein the selection indicates a similarity between at least a portion of the primary graph and the particular secondary graph”, as are now included in all . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tolle et al. – “Supporting Intrusion Detection by Graph Clustering and Graph Drawing” – discloses a system supporting the detection of intrusions and network anomalies by analyzing and visualising traffic flows in computer networks.
Coffman et al. - US 20070209075 A1 – discloses detecting and mapping activity occurring at and between devices on a computer network for utilization within an intrusion detection mechanism.
Eckardt et al. - US 20060106847 A1 – discloses selecting and converting database records or sets of related documents into network data and presenting that data in a network visualization system that enables users to select among, and move between various network displays by selecting one or more attributes of the data to be represented as the nodes and links of the network

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Examiner, Art Unit 2126